





PLEDGE AGREEMENT

PLEDGE AGREEMENT (this "Agreement"), dated as of December 21, 2007, made by each
entity listed as a pledgor on the signature pages hereto (each a "Pledgor" and
collectively, the "Pledgors"), in favor of ___________________________, in its
capacity as collateral agent (in such capacity, the "Collateral Agent") for the
"Buyers" (as defined below) party to the Securities Purchase Agreement, dated as
of December 21, 2007 (as amended, restated or otherwise modified from time to
time, the "Securities Purchase Agreement").

W I T N E S S E T H:

WHEREAS, China VoIP & Digital Telecom Inc., a Nevada corporation (the "Company")
and each party listed as a "Buyer" on the Schedule of Buyers attached to the
Securities Purchase Agreement (collectively, with all successors and assigns,
the "Buyers") are parties to the Securities Purchase Agreement, pursuant to
which the Company has agreed to sell, and the Buyers have agreed to purchase,
the "Notes" (as defined therein);

WHEREAS, the Pledgors as major shareholders of the Company have agreed to pledge
the Pledged Collateral (as defined below) to secure all of the Secured
Obligations (as defined below) condition precedent to the Buyers purchasing the
Notes that such Pledgors shall have executed and delivered to the Collateral
Agent for the benefit of itself and the Buyers this Agreement;

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor and the Company.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:

SECTION 1.

Definitions and Rules of Interpretation.

(a)

Definitions.  Reference is made to the Securities Purchase Agreement and the
Notes for a statement of terms thereof.  All terms used in this Agreement which
are defined in the Securities Purchase Agreement or the Notes or in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Code") and which are not otherwise defined herein shall
have the same meanings herein as set forth therein; provided, that terms used
herein which are defined in the Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine.  In the event that any such term is defined in both the
Securities Purchase Agreement, the Notes and the Code, the definition of such
term in the Securities Purchase Agreement or the Notes shall control.

(b)

Rules of Interpretation .  Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) “or”
and “any” are not exclusive and “include” and “including” are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.

SECTION 2.

Pledge and Grant of Security Interest.  As collateral security for all of the
Secured Obligations (as defined in Section 3 hereof), such Pledgor hereby
pledges and assigns and grants to the Collateral Agent a continuing security
interest in, and Lien on, all of such Pledgor's right, title and interest in and
to the following (collectively, the "Pledged Collateral"):

(a)

Each Pledgor’s shares of common stock of the Company as set forth in Schedule I
(as such Schedule is amended from time to time in accordance with the terms
hereof), and all future, issued and outstanding shares of capital stock, or
other equity or investment securities of, or partnership, membership, or joint
venture interests in, the Company  that are required to be pledged from time to
time in accordance with the terms hereof including without limitation, any
Additional Pledged Shares required to be pledged in accordance with Section 4(a)
of this Agreement, whether now owned or hereafter acquired by such Pledgor and
whether or not evidenced or represented by any stock certificate, certificated
security or other instrument, together with the certificates representing such
equity interests, all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and any other property (including, but not limited to, any stock
dividend and any distribution in connection with a stock split) from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing and all cash and noncash proceeds thereof
(collectively, the "Pledged Shares");

(b)

all present and future increases, profits, combinations, reclassifications, and
substitutes and replacements for all or part of the foregoing Collateral
heretofore described;

(c)

all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to such Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing;

(d)

all securities entitlements of such Pledgor in any and all of the foregoing; and

(e)

all proceeds (including proceeds of proceeds) of any and all of the foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever his interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

SECTION 3.

Security for Secured Obligations.  The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for the prompt
payment and due performance and observance of all of the following Secured
Obligations (the "Secured Obligations"):

(a)

all liabilities, obligations, or undertakings owing by the Company to the
Collateral Agent or the Buyers of any kind or description arising out of or
outstanding under, advanced or issued pursuant to, or evidenced by the
Securities Purchase Agreement, the Notes  or any of the other Transaction
Documents, and

(b)

all liabilities, obligations, or undertakings owing by Pledgor to the Collateral
Agreement or the Buyers under this Agreement, in each case with respect to the
foregoing liabilities, obligations or undertakings, irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent,
liquidated or unliquidated, determined or undetermined, due or to become due,
voluntary or involuntary, whether now existing or hereafter arising, and
including all interest, costs, indemnities, fees (including attorneys fees), and
expenses (including interest, costs, indemnities, fees, and expenses that, but
for the provisions of the Bankruptcy Code, would have accrued irrespective of
whether a claim therefor is allowed) and any and all other amounts which Company
or Pledgor is required to pay pursuant to any of the foregoing, by law, or
otherwise.

SECTION 1.

Delivery of the Pledged Collateral.

(a)

All certificates representing Pledged Shares on the date hereof shall be
delivered to the Collateral Agent or prior to the execution and delivery of this
Agreement.  All other promissory notes, certificates and instruments
constituting Pledged Collateral from time to time or required to be pledged to
the Collateral Agent pursuant to the terms of this Agreement or the Securities
Purchase Agreement, including without limitation, any Additional Pledged Shares
required to be pledged in accordance with Section 4(a) above (collectively the
"Additional Collateral") shall be delivered to the Collateral Agent promptly
upon receipt thereof by or on behalf of any of the Pledgors.  All such
promissory notes, certificates and instruments shall be held by the Collateral
Agent pursuant hereto and shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.  If any Pledged Collateral
consists of uncertificated securities, unless the immediately following sentence
is applicable thereto, the Pledgor shall cause the Collateral Agent (or its
designated custodian, nominee or other designee) to become the registered holder
thereof, or cause each issuer of such securities to agree that it will comply
with instructions originated by the Collateral Agent (or its designated
custodian, nominee or other designee) with respect to such securities without
further consent by the Pledgors.  If any Pledged Collateral consists of
securities entitlements, the Pledgors shall transfer such securities
entitlements to the Collateral Agent (or its designated custodian, nominee or
other designee) or cause the applicable securities intermediary to agree that it
will comply with entitlement orders by the Collateral Agent (or its designated
custodian, nominee or other designee) without further consent by the Pledgors.

(b)

Promptly upon the receipt by any Pledgor of any Additional Collateral and
contemporaneously with any delivery of Additional Pledged Shares in accordance
with Section 4(a), a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Annex I hereto (a "Pledge Amendment"), shall be
delivered to the Collateral Agent, in respect of the Additional Collateral which
is or are to be pledged pursuant to this Agreement and the Securities Purchase
Agreement, which Pledge Amendment shall from and after delivery thereof
constitute part of Schedule I hereto.  Such Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all promissory notes, certificates or instruments listed on any Pledge
Amendment shall for all purposes hereunder constitute Pledged Collateral and
such Pledgor shall be deemed upon delivery thereof to have made the
representations and warranties set forth in Section 6 with respect to such
Additional Collateral as of the date of the Pledge Agreement.

(c)

If such Pledgor shall receive, by virtue of such Pledgor’s being or having been
an owner of any Pledged Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by such Pledgor pursuant to
Section 8 hereof) or in securities or other property or (iv) dividends,
distributions, cash, instruments, investment property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Pledgor
shall receive such stock certificate, promissory note, instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Collateral Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.

SECTION 2.

Taxes.

(a)

All payments made by such Pledgor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense.  All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of any Buyer by the jurisdiction in which such Buyer
is organized or where it has its principal lending office (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, "Taxes").  If such Pledgor shall be required to
deduct or to withhold any Taxes from or in respect of any amount payable
hereunder or under any other Transaction Document:

(i)

the amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to any Buyer pursuant to this sentence) each Buyer receives an amount
equal to the sum it would have received had no such deduction or withholding
been made,

(ii)

such Pledgor shall make such deduction or withholding,

(iii)

such Pledgor shall pay the full amount deducted or withheld to the relevant
taxation authority in accordance with applicable law, and

(iv)

as promptly as possible thereafter, such Pledgor shall send the Buyers an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Collateral Agent, as the case may
be) showing payment.  In addition, such Pledgor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document (collectively, "Other
Taxes").

(b)

Such Pledgor hereby indemnifies and agrees to hold the Collateral Agent and each
Buyer (each an "Indemnified Party") harmless from and against Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 5) paid by any Indemnified
Party  as a result of any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Transaction Document, and any liability (including
penalties, interest and expenses for nonpayment, late payment or otherwise)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This indemnification shall be paid
within 30 days from the date on which the Collateral Agent or such Buyer makes
written demand therefor, which demand shall identify the nature and amount of
such Taxes or Other Taxes.

(c)

If such Pledgor fails to perform any of its obligations under this Section 5,
such Pledgor shall indemnify the Collateral Agent and each Buyer for any taxes,
interest or penalties that may become payable as a result of any such failure.
 The obligations of such Pledgor under this Section 5 shall survive the
termination of this Pledge Agreement and the payment of the Obligations and all
other amounts payable hereunder.

SECTION 3.

Representations and Warranties.  Each Pledgor jointly and severally represents
and warrants as follows:

(a)

The Pledged Shares have been duly authorized and validly issued, are fully paid
and nonassessable and the holders thereof are not entitled to any preemptive
first refusal or other similar rights.  All other shares of stock constituting
Pledged Collateral will be, when issued, duly authorized and validly issued,
fully paid and nonassessable.

(b)

The Pledgors are and will be at all times the legal and beneficial owner of the
Pledged Collateral free and clear of any Lien, security interest, option or
other charge or encumbrance except for the security interest and Lien created by
this Agreement or any Permitted Liens.

(c)

The exercise by the Collateral Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien, security interest or other charge
or encumbrance upon or with respect to any of the properties of any Pledgor
other than pursuant to this Agreement and the other Transaction Documents, as
defined in the Securities Purchase Agreement, the "Transaction Documents").

(d)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained or made by any
Pledgor for (i) the due execution, delivery and performance by any Pledgor of
this Agreement, (ii) the grant by any Pledgor, or the perfection, of the
security interest and Lien purported to be created hereby in the Pledged
Collateral or (iii) the exercise by the Collateral Agent of any of its rights
and remedies hereunder, except as may be required in connection with any sale of
any Pledged Collateral by laws affecting the offering and sale of securities
generally.

(e)

This Agreement creates a valid security interest and Lien in favor of the
Collateral Agent in the Pledged Collateral, as security for the Secured
Obligations.  The Collateral Agent’s having possession of the certificates
representing the Pledged Shares and all other certificates, instruments and cash
constituting Pledged Collateral from time to time results in the perfection of
such security interest and Lien.  Such security interest and Lien is, or in the
case of Pledged Collateral in which any of the Pledgors obtains rights after the
date hereof, will be, a perfected Lien, subject only to the Permitted Liens.
 All action necessary or desirable to perfect and protect such security interest
and Lien has been duly taken, except for the Collateral Agent’s having
possession of certificates, instruments and cash constituting Pledged Collateral
after the date hereof.

SECTION 4.

Covenants as to the Pledged Collateral.  So long as any Secured Obligations
shall remain outstanding, each Pledgor will, unless the Collateral Agent shall
otherwise consent in writing:

(a)

keep adequate records concerning the Pledged Collateral and permit the
Collateral Agent, or any designees or representatives thereof at any time or
from time to time during reasonable hours after prior written notice to examine
and make copies of and abstracts from such records;

(b)

at the Pledgors' joint and several expense, promptly deliver to the Collateral
Agent a copy of each material notice or other material communication received by
any Pledgor in respect of the Pledged Collateral;

(c)

at the Pledgors' joint and several expense, defend the Collateral Agent’s right,
title and security interest in and to the Pledged Collateral against the claims
of any Person;

(d)

at the Pledgors' joint and several expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable or that the Collateral Agent
may reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby,
(ii) enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral or (iii) otherwise effect the
purposes of this Agreement, including, without limitation, delivering to the
Collateral Agent irrevocable proxies in respect of the Pledged Collateral;

(e)

not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein except as expressly
permitted by the Securities Purchase Agreement or the Notes;

(f)

not create or suffer to exist any Lien, upon or with respect to any Pledged
Collateral except for the Lien created hereby or for any Permitted Lien;

(g)

not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral;

(h)

except as expressly permitted by the Securities Purchase Agreement, not permit
the issuance of (i) any additional shares of any class of capital stock,
partnership interests, member interests or other equity of the Company, (ii) any
securities convertible voluntarily by the holder thereof or automatically upon
the occurrence or non-occurrence of any event or condition into, or exchangeable
for, any such shares of capital stock or (iii) any warrants, options, contracts
or other commitments entitling any Person to purchase or otherwise acquire any
such shares of capital stock;

(i)

not issue any stock certificate, certificated security or other instrument to
evidence or represent any shares of capital stock, any partnership interest or
membership interest described in Schedule I hereto; and

(j)

not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent’s security interest in and
Lien on any Pledged Collateral.

SECTION 5.

Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.

(a)

So long as no Event of Default shall have occurred and be continuing:

(i)

each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement, the Securities Purchase Agreement or the Notes;

(ii)

the Pledgors may receive and retain any and all dividends, interest or other
distributions paid in respect of the Pledged Collateral to the extent permitted
by the Securities Purchase Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, distribution, interest or other
payment which at the time of such dividend, distribution, interest or other
payment was not permitted by the Securities Purchase Agreement, shall be, and
shall forthwith be delivered to the Collateral Agent to hold as, Pledged
Collateral and shall, if received by any of the Pledgors, be received in trust
for the benefit of the Collateral Agent, shall be segregated from the other
property or funds of the Pledgors, and shall be forthwith delivered to the
Collateral Agent in the exact form received with any necessary indorsement
and/or appropriate stock powers duly executed in blank, to be held by the
Collateral Agent as Pledged Collateral and as further collateral security for
the Secured Obligations; and

(iii)

the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to such Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) of this Section 8(a) and to receive the dividends,
distributions, interest and other payments which it is authorized to receive and
retain pursuant to paragraph (ii) of this Section 8(a), in each case, to the
extent that the Collateral Agent has possession of such Pledged Collateral.

(b)

Upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes) (an "Event of Default"), :

(i)

all rights of each Pledgor to exercise the voting and other consensual rights
which he would otherwise be entitled to exercise pursuant to paragraph (i) of
subsection (a) of this Section 8, and to receive the dividends, distributions,
interest and other payments which he would otherwise be authorized to receive
and retain pursuant to paragraph (ii) of subsection (a) of this Section 8, shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
which shall thereupon have the sole right to exercise such voting and other
consensual rights and to receive and hold as Pledged Collateral such dividends,
distributions, interest and other payments;

(ii)

without limiting the generality of the foregoing, the Collateral Agent may at
his option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any issuer of the Pledged Collateral or upon the exercise by
any issuer of the Pledged Collateral of any right, privilege or option
pertaining to any Pledged Collateral, and, in connection therewith, to deposit
and deliver any and all of the Pledged Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine; and

(iii)

all dividends, distributions, interest and other payments which are received by
any Pledgor contrary to the provisions of paragraph (i) of this Section 8(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Pledgor, and shall be forthwith paid over to
the Collateral Agent as Pledged Collateral in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

SECTION 6.

Additional Provisions Concerning the Pledged Collateral.

(a)

Such Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Pledged Collateral, without the signature of such Pledgor where permitted by
law, (ii) ratifies such authorization to the extent that the Collateral Agent
has filed any such financing or continuation statements, or amendments thereto,
without the signature of such Pledgor prior to the date hereof and (iii)
authorizes the Collateral Agent to execute any agreements, instruments or other
documents in such Pledgor’s name and to file such agreements, instruments or
other documents that are related to the security interest and Lien of the
Collateral Agent in the Pledged Collateral or as provided under Article 8 or
Article 9 of the Code or any other applicable uniform commercial code or other
law in any appropriate filing office.  

(b)

Each Pledgor hereby irrevocably appoints the Collateral Agent as his
attorney-in-fact and proxy, with full authority in the place and stead and in
his name or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 8(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Pledged Collateral and to give full discharge for
the same.  This power is coupled with an interest and is irrevocable until the
termination of this Agreement.

(c)

If any Pledgor fails to perform any agreement or obligation contained herein,
the Collateral Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be jointly and severally payable by the Pledgors pursuant to
Section 11 hereof and shall be secured by the Pledged Collateral.

(d)

Other than the exercise of reasonable care to assure the safe custody of the
Pledged Collateral while held hereunder, the Collateral Agent shall have no duty
or liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to any of such Pledgor.  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

(e)

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Pledged Collateral
in its possession and the accounting for monies actually received by it
hereunder, the Collateral Agent shall have no duty as to any Pledged Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

(f)

Upon the occurrence and during the continuation of any Default or Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to the Pledgors, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Pledged Collateral, subject only to the
revocable rights of the Pledgors under Section 8(a) hereof, and (ii) exchange
certificates or instruments constituting Pledged Collateral for certificates or
instruments of smaller or larger denominations.

SECTION 7.

Remedies Upon Default.  If any Event of Default shall have occurred and be
continuing:

(a)

The Collateral Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Collateral Agent may deem commercially
reasonable.  Such Pledgors agree that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to any of such Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given.  The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(b)

Each Pledgor recognizes that it may be impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Pledged Collateral and that the Collateral Agent may, therefore, determine to
make one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for its own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933, as amended (the
"Securities Act").  Such Pledgor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or (ii)
made privately in the manner described above to not less than fifteen (15) bona
fide offerees shall be deemed to involve a “public disposition” for the purposes
of Section 9-610 of the Code (or any successor or similar, applicable statutory
provision) as then in effect in the State of New York, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
the Collateral Agent may, in such event, bid for the purchase of such
securities.

(c)

Any cash held by the Collateral Agent as Pledged Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Pledged Collateral shall
be applied (after payment of any amounts payable to the Collateral Agent
pursuant to Section 11 hereof) by the Collateral Agent against, all or any part
of the Secured Obligations in such order as the Collateral Agent shall elect
consistent with the provisions of the Securities Purchase Agreement.  

(d)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent is legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in the Notes for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs and expenses of any attorneys employed by the Collateral Agent to collect
such deficiency.

SECTION 8.

Indemnity and Expenses.

(a)

Each of the Pledgors, jointly and severally, hereby agrees to indemnify and hold
the Collateral Agent (and all of its officers, directors, employees, attorneys,
consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except claims,
losses or liabilities arising or resulting directly from such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

(b)

Each Pledgor shall be obligated for, and will upon demand pay to the Collateral
Agent the reasonable amount of any and all out-of-pocket costs and expenses,
including the reasonable fees and disbursements of the Collateral Agent’s
counsel and of any experts which the Collateral Agent may incur in connection
with (i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Pledged Collateral, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent hereunder,
or (iv) the failure by any Pledgor to perform or observe any of the provisions
hereof.

SECTION 9.

Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), sent by Federal Express or other recognized courier service
(return receipt requested), telecopied or delivered, if to any Pledgor, to him
at the address specified in the Securities Purchase Agreement or if to the
Collateral Agent, to it at the address specified in the Securities Purchase
Agreement; or as to either such Person at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 12.  All such notices and other
communications shall be effective (i) if sent by certified mail, postage
prepaid, return receipt requested, when received or three (3) Business Days
after mailing, whichever first occurs, (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day or (iii) if delivered or sent by Federal Express or other
recognized courier service (return receipt requested), upon delivery, provided
same is on a Business Day and, if not, on the next Business Day.  

SECTION 10.

Security Interest Absolute.  All rights of the Collateral Agent, all Liens and
all obligations of each of the Pledgors hereunder shall be absolute and
unconditional irrespective of:  (i) any lack of validity or enforceability of
the Securities Purchase Agreement, the Notes or any other Transaction Document,
(ii) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the Secured Obligations, or any other amendment or
waiver of or consent to any departure from the Securities Purchase Agreement,
the Notes or any other Transaction Document, (iii) any exchange or release of,
or non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations, or (iv) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any of the Pledgors in
respect of the Secured Obligations (other than the payment in full of the
Secured Obligations or complete conversion to equity securities of the Company
of all indebtedness obligations owed by the Company to the Buyers under the
Notes (including, without limitation, all principal, interest and fees related
to the Notes)).  All authorizations and agencies contained herein with respect
to any of the Pledged Collateral are irrevocable and powers coupled with an
interest.

SECTION 11.

Miscellaneous.

(a)

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by each Pledgor and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Pledgors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

(b)

No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Collateral Agent provided herein
and in the other Transaction Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights of the
Collateral Agent under any Transaction Document against any party thereto are
not conditional or contingent on any attempt by the Collateral Agent to exercise
any of its rights under any other Transaction Document against such party or
against any other Person.

(c)

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(d)

This Agreement shall create a continuing security interest in and Lien on the
Pledged Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with the terms hereof and (ii) be
binding on each Pledgor and his heirs and assigns and shall inure, together with
all rights and remedies of the Collateral Agent, to the benefit of the
Collateral Agent and its successors, transferees and assigns.  Without limiting
the generality of clause (ii) of the immediately preceding sentence, the
Collateral Agent may assign or otherwise transfer its rights and obligations
under this Agreement and any other Transaction Document to any other Person
pursuant to the terms of the Securities Purchase Agreement, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent herein or otherwise.  Upon any such assignment
or transfer, all references in this Agreement to the Collateral Agent shall mean
the assignee of the Collateral Agent.  None of the rights or obligations of any
of the Pledgors hereunder may be assigned or otherwise transferred without the
prior written consent of the Collateral Agent, and any such assignment or
transfer without such consent shall be null and void.

(e)

Notwithstanding anything to the contrary in this Agreement, (i) this Agreement
(along with all powers of attorney granted hereunder) and the security interests
and Lien created hereby shall terminate and all rights to the Pledged Collateral
shall revert to the Pledgors upon the repayment in full and/or complete
conversion to equity securities of the Company of all indebtedness obligations
owed by the Company to the Buyers under the Notes (including, without
limitation, all principal, interest and fees related to the Notes), and (ii) the
Collateral Agent will, upon each Pledgor’s request and at each such Pledgor’s
expense, (A) return to such Pledgor such of the Pledged Collateral (to the
extent delivered to the Collateral Agent) as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Pledgor, without recourse, representation or warranty, such
documents as such Pledgor shall reasonably request to evidence such termination.

(f)

The internal laws, and not the laws of conflicts, of the State of New York shall
govern the enforceability and validity of this Agreement, the construction of
its terms and the interpretation of the rights and duties of the parties, except
as required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest and Lien created hereby, or remedies
hereunder, in respect of any particular Pledged Collateral are governed by the
law of a jurisdiction other than the State of New York.

(g)

Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in Manhattan or the
Commercial Division, Civil Branch of the Supreme Court of the State of New York
sitting in New York County in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby.  No party to this Agreement may move to (i) transfer any such
suit, action or proceeding brought in such New York court or federal court to
another jurisdiction, (ii) consolidate any such suit, action or proceeding
brought in such New York court or federal court with a suit, action or
proceeding in another jurisdiction or (iii) dismiss any such suit, action or
proceeding brought in such New York court or federal court for the purpose of
bringing the same in another jurisdiction.  Each party to this Agreement agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law.  Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement,
or the other Transaction Documents in any New York court sitting in New York
County or any federal court sitting in the Southern District of New York.

(h)

Each Pledgor hereby appoints [_____], as its agent for service of process in New
York.  Nothing contained herein shall affect the right of the Collateral Agent
to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against any Pledgor or any property of any
Pledgor in any other jurisdiction.]

(i)

Each Pledgor irrevocably and unconditionally waives any right he may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(j)

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.

(k)

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

(l)

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Pledgor has executed and delivered this Agreement as of
the date first above written.













By:


LI KUN WU

SHAREHOLDER







By:


WANG QINGHUA

SHAREHOLDER







By:


YINYI XU

SHAREHOLDER










ACCEPTED BY:




________________________________________,


as Collateral Agent




By:

__________________________

Name:  

Title:  

ACKNOWLEDGED AND AGREED:

CHINA VOIP & DIGITAL TELECOM INC.




By:

__________________________

Name:  

Title:  

















--------------------------------------------------------------------------------







SCHEDULE I TO PLEDGE AGREEMENT

Pledged Shares

Pledgor


Name of Issuer

Number of Shares




% of Shares


Class

Certificate
No.(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











--------------------------------------------------------------------------------







ANNEX I

TO

PLEDGE AGREEMENT




PLEDGE AMENDMENT

This Pledge Amendment, dated ●, 20●, is delivered pursuant to Section 4 of the
Pledge Agreement referred to below.  The undersigned hereby agrees that this
Pledge Amendment may be attached to the Pledge Agreement, dated as of December
21, 2007, made by ___________ in favor of ________________________, as
Collateral Agent for the Buyers, (the "Collateral Agent") as it may heretofore
have been or hereafter may be amended or otherwise modified or supplemented from
time to time and that the promissory notes [and/or] shares or other equity
interests listed on this Pledge Amendment shall be hereby pledged and assigned
to the Collateral Agent and become part of the Pledged Collateral referred to in
such Pledge Agreement and shall secure all of the obligations referred to in
such Pledge Agreement.

Pledged Shares

Pledgor

Name of Issuer

Number of Shares or Other Equity Interests

Class

Certificate No(s)

 

 

 

 

 










[PLEDGOR]


By:


 

[SHAREHOLDER]












